Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a DIV of US patent Application 15/545,275, filed on 07/20/2017, which was a 371 of PCT/US2016/014548, filed on 01/22/2016.
Claims 12-15 are currently pending in this patent application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 12/27/2021), Applicants filed a response, and an amendment on February 21, 2022, amending claims 12 and 13 is acknowledged. The Examiner is also acknowledging the filing of an IDS on 01/07/2022.
Claims 14-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 12-13 are present for examination.
Applicants' arguments filed on February 21, 2022, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

New-Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2022 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of IDS is enclosed herewith.

Withdrawn-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The previous rejection of Claims 12 and 13 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description 
The previous rejection of Claims 12 and 13 under 35 U.S.C. 112(a), as failing to comply with the written description requirement, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Stephanie H. Vavra, applicants’ representative on April 14, 2022. 

Election/Restriction/Rejoinder
Claims 12 and 13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 14 and 15 are directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, mailed on 08/06/2021 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of Groups I and II (claims 12-15) as set forth in the Office action mailed on 08/06/2021 is hereby withdrawn. 
Claims 12 and 13 are directed to an allowable product with the elected species of Compound 10. Pursuant to the procedures set forth in MPEP § 821.04(a), compound 8 and compound 9 of non-elected species of claimed compounds, previously withdrawn from consideration as a result of a species election of a restriction requirement, mailed on 08/06/2021 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Amend the claim(s) as shown below:
12. (Currently Amended)	An in vitro translation system comprising:
	a transfer RNA (tRNA) comprising a modified dipeptidomimetic selected from

    PNG
    media_image1.png
    2
    1
    media_image1.png
    Greyscale
, 
    PNG
    media_image1.png
    2
    1
    media_image1.png
    Greyscale
, and 
    PNG
    media_image1.png
    2
    1
    media_image1.png
    Greyscale
, and
	a genetically modified Escherichia coli (E. coli) ribosome, the modification of the genetically modified ribosome consisting of: a 23S ribosomal RNA (rRNA) sequence modified modified 
(a)	if the modified Region 1 consists of UGCGUGG from position 2057-2063, the modified Region 2 is selected from the group consisting of ACGAAG, CGCACG, CUAUGU, CGCAAU, or CUACAG from position 2502-2507; 
(b)	if the modified Region 1 consists of AGCGUGA from position 2057-2063, the modified Region 2 is selected from the group consisting of CUGCGU, UGGCAG, AUCAGG, or AUCCGA from position 2502-2507.
14.	(Currently Amended) A method for producing a modified peptide, polypeptide, or protein, comprising one or more 
of a modified dipeptidomimetic selected from

    PNG
    media_image1.png
    2
    1
    media_image1.png
    Greyscale
, 
    PNG
    media_image1.png
    2
    1
    media_image1.png
    Greyscale
, and 
    PNG
    media_image1.png
    2
    1
    media_image1.png
    Greyscale
, the method comprising: 
providing to the in vitro translation system of claim 12:

(1) a messenger RNA (mRNA) encoding the modified peptide, polypeptide, or protein, wherein the mRNA encoding the modified peptide, polypeptide, or protein comprises at least one codon that recognizes an anticodon on the tRNA comprising the modified dipeptidomimetic; and 
(2) reagents sufficient to effect translation of the mRNA 










15.  	(Currently Amended) The method of claim 14, wherein the codon that recognizes the tRNA comprising the modified dipeptidomimetic comprises one or more stop codons, and wherein the tRNA comprising the modified dipeptidomimetic comprises one or more suppressor tRNA(s) .

Allowable Subject Matter
	Claims 12-15 are allowed.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed an in vitro translation system comprising: a transfer RNA (tRNA) comprising a modified dipeptidomimetic selected from

    PNG
    media_image1.png
    2
    1
    media_image1.png
    Greyscale
, 
    PNG
    media_image1.png
    2
    1
    media_image1.png
    Greyscale
, and 
    PNG
    media_image1.png
    2
    1
    media_image1.png
    Greyscale
, and
	a genetically modified Escherichia coli (E. coli) ribosome, the modification of the genetically modified ribosome consisting of: a 23S ribosomal RNA (rRNA) sequence consisting of a modified Region 1 (position 2057-2063) selected from UGCGUGG or AGCGUGA, and a modified Region 2 (position 2502-2507), wherein: (a) if the modified Region 1 consists of UGCGUGG from position 2057-2063, the modified Region 2 is selected from the group consisting of ACGAAG, CGCACG, CUAUGU, CGCAAU, or CUACAG from position 2502-2507; (b) if the modified Region 1 consists of AGCGUGA from position 2057-2063, the modified Region 2 is selected from the group consisting of CUGCGU, UGGCAG, AUCAGG, or AUCCGA from position 2502-2507. The prior art does not teach an in vitro translation system comprising: a transfer RNA (tRNA) comprising a modified dipeptidomimetic selected from

    PNG
    media_image1.png
    2
    1
    media_image1.png
    Greyscale
, 
    PNG
    media_image1.png
    2
    1
    media_image1.png
    Greyscale
, and 
    PNG
    media_image1.png
    2
    1
    media_image1.png
    Greyscale
, and
	a genetically modified Escherichia coli (E. coli) ribosome, the modification of the genetically modified ribosome consisting of: a 23S ribosomal RNA (rRNA) sequence consisting of a modified Region 1 (position 2057-2063) selected from UGCGUGG or AGCGUGA, and a modified Region 2 (position 2502-2507), wherein: (a) if the modified Region 1 consists of UGCGUGG from position 2057-2063, the modified Region 2 is selected from the group consisting of ACGAAG, CGCACG, CUAUGU, CGCAAU, or CUACAG from position 2502-2507; (b) if the modified Region 1 consists of AGCGUGA from position 2057-2063, the modified Region 2 is selected from the group consisting of CUGCGU, UGGCAG, AUCAGG, or AUCCGA from position 2502-2507. A standard search did not produce any prior art that suggests or teaches the claimed invention.  The claimed invention is novel and nonobvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656